Upon consideration of the petition filed on the 29th day of August 2005 by Plaintiff in this matter for discretionary review (Petition for Writ of Certiorari) of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 6th day of October 2005."
*878Upon consideration of the petition filed by Plaintiff on the 7th day of September 2005 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of October 2005."